To vacate an order setting aside an order dismissing the jury and discharging defendant, pending his trial for obtaining, in July, 1892, certain promissory notes, by means of false pretenses, under How. Stat., Sec. 9161.
Order to show cause denied February 17, 1897.
After the jury had' been impanneled, a witness sworn and testimony given, objection to the introduction of further testimony was made, because the statute under which defendant was informed against was repealed by the Law of 1895, which changed the penalties and contained no saving clause.
The trial court sustained the objection, dismissed the jury and discharged the defendant.
Upon motion afterwards made, the court set aside the aforesaid order and set a day for the trial of the case.